United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 18, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10316
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

STEVEN EDWARD HOOPS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:02-CR-331-1-N
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Steven Edward Hoops appeals his guilty-plea convictions of

conspiracy to produce, use, and traffic in counterfeit and

unauthorized access devices; fraudulent use of an unauthorized

access device and aiding and abetting; and possession of device-

making equipment.   He argues that the district court erred in

calculating the total amount of the loss to be between $1,000,000

and $2,500,000.   He argues that the total number of unused access

devices was 453, which, when multiplied by $500, yields $226,500,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10316
                                -2-

which, when added to the actual loss amount, $732,618.84, yields

a total loss of $959,118.84.   Hoops and the Government agree that

review of the district court’s factual findings is for clear

error.

     Hoops does not dispute the district court’s finding that,

under two other methods of calculating the total loss, the total

loss figure would still be between $1,000,000 and $2,500,000.

Hoops has therefore waived any argument with regard to the two

other methods used by the district court.   See Cinel v. Connick,

15 F.3d 1338, 1345 (5th Cir. 1994).   Assuming without deciding

that clear error is the proper standard, see United States v.

Infante, __ F.3d __, No. 02-50665, 2005 WL 639619 at *12 n.14

(5th Cir. Mar. 21, 2005), Hoops has not shown that the district

court’s total loss calculation was clear error.   See United

States v. Ismoila, 100 F.3d 380, 396 (5th Cir. 1996); U.S.S.G.

§ 2B1.1, comment. (n.3(C)).

     Hoops also argues that the district court erred by finding

that the number of victims exceeded 50 because it was assumed

that each of the 52 pieces of stolen mail in his possession was

addressed to a different person.   Hoops’s argument is factually

incorrect because the Government introduced evidence at

sentencing that the number of addressees was determined by

counting the number of different individuals who had their mail

stolen.   Thus, Hoops’s argument fails, and there is no clear

error in the district court’s factual finding that there were 52
                            No. 04-10316
                                 -3-

additional victims.    See United States v. Edwards, 65 F.3d 430,

432 (5th Cir. 1995).

     Finally, Hoops argues, for the first time, that he was

deprived of his Sixth Amendment right to a jury trial because the

facts supporting his sentence were neither admitted by him nor

found by a jury.   He argues that an opinion of the Supreme Court

applying Blakely v. Washington, 124 S. Ct. 2531 (2004), to the

federal Sentencing Guidelines would invalidate his sentence.

     Because Hoops did not object in the district court on this

ground, our review is for plain error.     See United States v.

Mares, 402 F.3d 511, 513 (5th Cir. 2005).     Hoops has shown a

clear or obvious error under the Supreme Court’s recent decision

in United States v. Booker, 125 S. Ct. 738, 756 (2005).     However,

because there is no indication in the record that indicates

whether the district court would have reached a different

conclusion, Hoops cannot meet his burden of showing that the

result likely would have been different had the district court

sentenced him under the Booker advisory scheme rather than the

pre-Booker mandatory regime.    Id. at 521.   Therefore, the plain

error standard has not been satisfied.     See id. at 521-22.     The

judgment of the district court is AFFIRMED.